DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 15, 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandewalle (US Pub 2012/019102) in view of Burbank et al. (US Pub 2002/0007130).
With respect to claim 12, Vandewalle discloses a system (see figures 9 and 10 below) for delivering bone void filler to bone, comprising: a multichannel cannula (fig 9 and 10) comprising: a first channel (fig 9, 76) having an open proximal end and an open distal end (see fig 9 below); a second channel (see fig 9 below) having an inlet portal (see fig 9 below) near a proximal end and an exit portal (fig 9, 44) near a distal end, wherein the inlet portal and the exit portal are in fluid communication for continuous flow of the bone void filler from the inlet portal to the exit portal (channel is continuous from the inlet portal to the exit portal); and a stabilizing wire (fig 10, 160)received in the first channel and configured to maintain access to the interior of the bone while the bone void filler flows from the inlet portal to the exit portal for delivery of the bone void filler to the bone (fig 10, the wire is in the 

    PNG
    media_image1.png
    783
    646
    media_image1.png
    Greyscale

	With respect to claim 12, Vandewalle discloses the first and second channels being coaxial with each other to provide access to the surgical site to both a wire and filler material (fig 10), Vandewalle does not disclose the first channel having a first axis and the second channel having a second axis different from the first axis, disposed adjacent to the first channel.
	Burbank discloses two embodiments of a surgical cannula wherein in the first embodiment a first (fig 3, 14) and second channel (fig 3, 22) are coaxial (fig 3) and a second embodiment wherein the first channel (fig 6, 40) having a first axis and the second channel (Fig 6, 38) having a second axis different from the first axis, disposed adjacent to the first channel (fig 6A) to provide access to the surgical site to both a wire and filler material (abstract).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the first and second channels being coaxial of Vandewalle with the first channel having a first axis and the second channel having a second axis different from the first axis, disposed adjacent to the first channel in view of Burbank because the first and second channels being coaxial and the first channel having a first axis and the second channel having a second axis different from the first axis, disposed adjacent to the first channel are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of provide access to the surgical site to both a wire and filler material.
With respect to claim 16, Vandewalle disclose the claimed invention except for wherein the second channel includes a plurality of exit portals.
Burbank discloses a second channel including a plurality of exit portals (fig 6, 28) to optimize the flow of material (paragraph 48).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Vandewalle to include wherein the second channel includes a plurality of exit portals in view of Burbank in order to optimize the flow of material.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 13, 15, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/               Examiner, Art Unit 3773

/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773